Citation Nr: 1231342	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  12-11 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether the discontinuance of the separate 10 percent rating for arthritis of the right knee, status post removal of cartilaginous foreign body (right knee arthritis), effective as of March 1, 2011, was proper.

2.  Entitlement to a rating in excess of 10 percent for right knee arthritis. 

3.  Entitlement to a higher rating for limited extension of the right knee (associated with right knee arthritis), to include whether the reduction of the rating for such disability from 30 percent to 10 percent effective as of March 29, 2012, was proper.  

4.  Entitlement to a rating in excess of 30 percent for right knee instability (associated with right knee arthritis).

5.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to November 1945.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  No hearing was requested.

The Board will first clarify the issues on appeal.  In September 2010, the Veteran sought an increased rating for his service-connected right knee condition, as well as service connection for right knee scarring and other unrelated disabilities.  At that time, he was in receipt of a 10 percent rating for right knee arthritis, effective since March 9, 1998.  He was also in receipt of a separate 30 percent rating for right knee limited extension, which had been in effect since May 25, 2006. 

In a March 2011 rating decision, the RO granted service connection for right knee scarring with a noncompensable rating, and denied a rating in excess of 30 percent for limited extension of the right knee.  The RO also discontinued the separate rating of 10 percent for right knee arthritis at that time.  

In two letters received in March 2011, after the rating decision, the Veteran's representative disputed the discontinuation of the separate rating for arthritis and also requested an increased rating for limited extension of the right knee.  In May 2011, the representative requested the RO to obtain recent treatment records concerning the right knee.  

The RO treated these communications as new claims for an increased rating, as noted in a December 2011 rating decision which denied a rating in excess of 30 percent for right knee limited extension associated with arthritis.  However, the statements were received within one year after the initial rating decision in March 2011, and they indicate a dispute as to the discontinuation of the separate rating for arthritis and the denial of a higher rating for limited extension.  Therefore, there is a timely notice of disagreement as to each of these issues.  See 38 C.F.R. §§  20.201, 20.302.  No appeal was received as to right knee scarring.

The Veteran again submitted a notice of disagreement as to the denial of a rating in excess of 30 percent for right knee limited extension associated with arthritis in December 2011.  In an April 2012 Decision Review Officer (DRO) decision, the RO granted a separate 30 percent rating for instability of the right knee (associated with arthritis) effective as of August 24, 2010.  In addition, the RO decreased the rating for limited extension of the right knee associated with arthritis from 30 percent to 10 percent, effective as of March 29, 2012.  

Also in April 2012, the RO issued a statement of the case (SOC) as to the grant of service connection and a 30 percent rating for right knee instability effective as of August 4, 2010.  The SOC also purported to address the reduction of the rating for right knee arthritis (with limited extension) from 30 percent to 10 percent effective as of March 29, 2012.  

In May 2012, the Veteran submitted a substantive appeal (VA Form 9) as to all issues addressed in the SOC.  This communication was received within one year after the April 2012 rating decision that reduced the rating for right knee arthritis (with limited extension), and assigned a separate rating for instability.  

The issue of a separate rating for instability is contemplated as part of the initial appeal from the rating for the right knee condition, so it is also under the Board's jurisdiction.  The grant of a separate rating for instability was not a full grant of the benefit sought on appeal, and the Veteran has not expressed satisfaction with this determination.  Therefore, his appeal proceeds from the initial unfavorable rating decision.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

Further, the VA Form 9 is interpreted as a valid and timely notice of disagreement as to the issue of the propriety of the rating reduction for right knee arthritis with limited extension.  See 38 C.F.R. §§  20.201, 20.302.  The April 2012 SOC did not address the regulations and standards applicable to a rating reduction, to include 38 C.F.R. §§ 3.105(e) and 3.344.  Therefore, the issue of the propriety of the reduction of the rating for limited extension of the right knee from 30 percent to 10 percent effective as of March 29, 2012, must be remanded for a proper SOC.  See 38 C.F.R. §§ 19.29-19.30.  This issue is inextricably intertwined with the question of a rating in excess of 30 percent for limited extension of the right knee, which was already on appeal.  As such, these issues should be addressed together.  

As noted above, a valid notice of disagreement was also received as to the propriety of the discontinuation of the separate 10 percent rating for arthritis of the right knee.  Although an SOC has not been provided as to this issue, as discussed below, the Board finds that discontinuation of the rating was not proper as a matter of law, and the rating must be restored.  Therefore, the Veteran is not prejudiced by this procedural defect, and no remand is necessary as to this issue.

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board notes that the paperless file contains VA treatment records dated through March 2012 that are not in the paper file, as well as prior treatment records and other documents that are already in the paper claims file.  However, the RO (as the agency of original jurisdiction) indicated in the April 2012 that such records were reviewed in connection with the Veteran's claims.  As such, the Board may also properly consider such records at this time.  

Additionally, the reported during the March 2010 VA examination that he stopped working as a substitute teacher due to his worsening right knee condition.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As such, a claim for a TDIU has been raised as associated with the right knee disability on appeal.  However, the evidence is insufficient to fairly adjudicate such claim, and it must be remanded.

The issues of entitlement to a higher rating for limited extension of the right knee, to include whether the reduction of the rating for such disability from 30 percent to 10 percent effective as of March 29, 2012, was proper; and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A proposed rating action was not provided as to the discontinuance of a separate 10 percent rating for right knee arthritis; the rating was in effect for more than 10 years at the time of the severance of service connection in March 2011; and there was no showing of fraud in the initial grant of service connection for such disability, or that the Veteran lacked the requisite length or character of service. 

2.  Limited motion due to the Veteran's right knee arthritis, to include as due to pain, swelling, or other factors, is already contemplated by the currently assigned separate ratings for limited extension and instability.

3.  The Veteran is in receipt of the maximum schedular rating for right knee instability throughout the appeal, and extraschedular consideration is not warranted.



CONCLUSIONS OF LAW

1.  Discontinuance of the separate 10 percent rating for right knee arthritis effective as of March 1, 2011, was improper, and restoration of the prior separate rating is warranted.  38 U.S.C.A. § 5112 (West 2002); 38 C.F.R. §§ 3.105(d), 3.957 (2011).

2.  The criteria for a rating in excess of 10 percent for right knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b), 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2011).  

3.  The criteria for a rating in excess of 30 percent for right knee instability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b), 4.3, 4.7, 4.14, 4.71a, Diagnostic Code 5257 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

The Board's decision herein to restore the separate rating for right knee arthritis constitutes a full grant of that benefit sought on appeal.  As such, no further action is necessary to comply with the VCAA and implementing regulations in this regard.

Concerning the increased rating claims, the Veteran was advised in September 2010, prior to the initial rating decisions, of the evidence and information necessary to substantiate his claims (i.e., evidence that the right knee disabilities have increased in severity) and the responsibilities of the Veteran and VA in obtaining such evidence.  He was also advised at that time of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  There are no allegations of any prejudice as a result of any possible notice defects, and adequate notice has been provided.

With regard to the duty to assist, all identified, available, pertinent medical records, including VA and private records, have been obtained.  Further, there is no indication that the Veteran receives benefits from the Social Security Administration pertaining to the disabilities on appeal.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any outstanding evidence that is necessary for a fair adjudication of the claims.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).  Additionally, the Veteran was afforded VA examinations in connection with his claims in November 2010 and March 2012.  Neither the Veteran nor his representative has argued that the examinations are inadequate for rating purposes.  The Board also finds no inadequacies.  No further medical evidence is necessary. 

In the circumstances of this case, a remand as to the issues decided herein would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of his claims. 


II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings must also be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods on appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume these provisions, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  


Discontinuation of separate rating for arthritis

In a January 2001 rating decision, the Veteran was granted service connection for right knee arthritis with a 10 percent rating, effective as of March 9, 1998.  In an October 2006 rating decision, the RO denied a higher rating for such condition.  However, the Veteran was granted service connection for limited extension of the right knee (associated with arthritis) with a rating of 30 percent, effective as of May 25, 2006.  In other words, there were two separate ratings for the right knee. 

In a March 2011 rating decision, the RO denied a rating in excess of 30 percent for limited extension of the right knee.  The RO also discontinued the separate rating of 10 percent for right knee arthritis, based on a finding of clear and unmistakeable error (CUE), in that a separate rating for arthritis and limited extension constitutes impermissible pyramiding under 38 C.F.R. § 4.14.  

The RO appears to have treated this case as a reduction of the rating for the right knee condition.  To warrant a reduction, the evidence must show an actual improvement in disability level, and that such improvement reflects an actual improvement in the ability to function under ordinary conditions.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13).  

Where a reduction in evaluation would result in a reduction or discontinuance of compensation payments currently being made, then a rating proposing the reduction must be prepared setting forth all material facts and reasons.  The Veteran must be notified at his or her latest address of record of the detailed reasons for the contemplated action, and allowed 60 days to present evidence to show that service connection should be maintained.  38 C.F.R. § 3.105(e).  The Veteran may also request a hearing within 30 days of receiving notice.  38 C.F.R. § 3.105(i).

In this case, no proposed rating decision was issued for the discontinuance of the separate rating for arthritis.  Rather, in the notice letter that was issued with the rating decision, the RO noted that the Veteran's overall level of compensation would not change because he was also granted a 10 percent rating for tinnitus in the same rating decision.  However, the discontinuance of the separate rating for arthritis constitutes a severance of service connection for such disability.  

Subject to the limitations in 38 C.F.R. §§ 3.114 and 3.957, service connection may be severed only where the evidence establishes that the award of service connection was clearly and unmistakably erroneous (CUE), with the burden of proof being upon the Government.  38 C.F.R. § 3.105(d).  The procedural protections of a proposed rating action, 60 days to present additional evidence, and the right to request a hearing within 30 days apply for any case in which service connection is to be severed.  In contrast to a rating reduction, there is no distinction between cases where severance of service connection would result in a reduction of overall compensation payments.  See 38 C.F.R. § 3.105(d) & (i).  If these procedures are not followed, the severance of service connection is generally void ab initio.  

As noted above, no rating decision was issued to propose the severance of service connection for right knee arthritis in this case.  Moreover, the limitations set forth in § 3.957 also apply to this case.  Specifically, service connection that has been in effect for a disability for 10 or more years will not be severed except upon a showing that the original grant was based on fraud, or it is clearly shown from military records that the person concerned did not have the requisite service or character of discharge.  The 10-year period will be computed from the effective date of the grant of service connection to the effective date of the rating decision that severs service connection, after compliance with § 3.105(d).  

Here, the initial grant of service connection for right knee arthritis was made effective as of March 3, 1998, or nearly 13 years prior to the rating decision that severed service connection for such disability effective as of March 1, 2011.  There is no showing of fraud, or that the Veteran lacked the requisite service or character of discharge.  Rather, the RO found that the subsequent grant of a separate rating for limited extension in addition to the already service-connected arthritis for the right knee constituted impermissible pyramiding under 38 C.F.R. § 3.14 and, therefore, was the product of CUE.  See, e.g., Russell v. Principi, 3 Vet. App. 310 (1992) (indicating that one avenue to establish CUE is a showing that the statutory or regulatory provisions at the time were incorrectly applied, the error is undebatable would have changed the outcome of the case).  

Nevertheless, the separate rating for right knee arthritis is protected under the provisions of § 3.957.  Therefore, the severance of service connection for such disability was improper, and the separate rating for arthritis must be restored.

Increased ratings for arthritis and instability

The Veteran is also seeking a rating in excess of 10 percent for right knee arthritis, for which a separate rating is restored herein.  This rating was assigned under Diagnostic Code (DC) 5010 for traumatic arthritis.  The question of a higher rating for limited extension of the right knee (associated with arthritis), to include the propriety of the reduction from 30 percent to 10 percent effective as of March 29, 2012, is being remanded and, therefore, will not be addressed herein.  However, during the course of the appeal, the Veteran was also assigned a separate 30 percent rating for recurrent instability of the right knee, under DC 5257.  

DC 5010 provides that traumatic arthritis is to be rated as degenerative arthritis.  Under DC 5003, degenerative arthritis is generally rated based on limitation of motion of the affected joint or joints under the appropriate diagnostic code or codes.  However, when the limitation of motion is noncompensable under the appropriate diagnostic code or codes, a rating of 10 percent may be applied to each major joint or group of minor joints affected by limitation of motion.  If there is no limitation of motion, a 10 percent rating will be assigned where there is x-ray evidence of involvement of two or more major joints or minor joint groups, and a 20 percent rating will be assigned where there is such involvement along with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.  

Similarly, VA's General Counsel has held that a compensable rating may be granted for arthritis by virtue of 38 C.F.R. § 4.59, which provides that arthritis that productive of actually painful motion warrants at least the minimum compensable evaluation for the joint, i.e., 10 percent under DC 5260 or 5261 for the knee joint.  VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56704 (1998).

Normal range of motion of the knee is extension to 0 degrees and flexion to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II.  Under DC 5260, a 0 percent rating will be assigned for limitation of flexion of the leg to 60 degrees.  A 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees.  To warrant a rating of 20 percent or higher, flexion of the leg must be limited to 30 degrees or less.  Under DC 5261, a 0 percent rating will be assigned for limitation of extension of the leg to 5 degrees, and a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees.  To warrant a rating of 20 percent or higher, extension of the leg must be limited to 15 degrees or more.  Higher ratings are available for more severe limitation of flexion or extension.  See 38 C.F.R. § 4.71a, DCs 5260 & 5261.  

Under DC 5257, a maximum 30 percent rating will be assigned for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  Separate ratings may be assigned for arthritis under DC 5003 or DC 5010 and for subluxation or instability under DC 5257 without constituting pyramiding, as long as the separate rating is based on additional disability.  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997).  Consideration of a higher rating for pain under 38 C.F.R. §§ 4.40 and 4.45 is not appropriate under DC 5257, as this code is not based on loss of range of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Under the amputation rule, the combined rating for disabilities of an extremity shall not exceed the rating for amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.  Pursuant to this rule, amputation below the knee, permitting prosthesis, warrants a 40 percent rating. 38 C.F.R. § 4.71a, DC 5165.  The next higher rating of 60 percent requires an amputation not improvable by prosthesis controlled by natural knee action, amputation of a leg with defective stump and thigh amputation recommended, or amputation of the middle or lower third of the thigh. 38 C.F.R. § 4.71a, DCs 5162 to 5164.  As such, the Veteran's combined ratings for the right knee disability may not exceed 60 percent.

In this case, the Veteran generally complains of pain, painful and limited motion, swelling, locking, and instability or buckling of the right knee.  The pain is aggravated by use, such as with yard work, going to the store, walking up stairs or for more than a block, bending or squatting, getting in and out of a car, and folk dancing.  The Veteran uses a cane to walk.  See, e.g., November 2010 and March 2012 VA examination reports; August 2010, March 2011, April 2011, November 2011, December 2011, and January 2012 VA treatment records.

During the November 2010 VA examination, the Veteran had right knee flexion to 110 degrees, with pain beginning at 100 degrees; and full extension to 0 degrees.  The examiner noted painful motion, but no additional limitation by pain or other factors with repetition or flare-ups.  The examiner also found no objective instability, in that the ligaments were all found to be normal with testing.  There was also no evidence of impaired meniscus, as the McMurray's test was negative.  X-rays shows degenerative changes or arthritis and small effusion.  The examiner noted that there was moderate functional impairment due to the right knee, including use of a cane for assistance with ambulation.

VA treatment records from August 2010 to March 2012 generally indicate treatment for pain, laxity or instability, and limited extension of the right knee to 5-10 degrees.  In August 2010, the Veteran was noted to have strained the right knee two weeks earlier when dancing a folk dance that involves quick moves and jumps.  He had some fluid removed in the emergency room the day after the injury, but there was still pain and swelling, as well as buckling.  Range of motion testing was within normal limits, although flexion was slightly limited by swelling.  In March 2011, the Veteran reported increased pain in the past year and that he was now barely able to walk due to pain.  He had fluid withdrawn the prior month, but he denied any resulting improvement in pain or mobility.  Similarly, in December 2011, the Veteran reported using a cane and being unable to walk long distances due to right knee pain and buckling, although he denied any falls.  Range of motion testing was noted to be within normal limits except 5-10 degrees limitation of extension.  In January 2012, the Veteran reported pain, and there was objective laxity and osteoarthritic changes.  He was fitted with a hinged brace.

During the March 2012 VA examination, the Veteran reported using a cane constantly over the past 6 months due to increased sensation of instability, pain, and locking up.  Right knee flexion was limited to 50 degrees, with objective evidence of painful motion at 40 degrees, and there was further limitation to 35 degrees after repetitive testing due to pain and other factors.  Extension was to 0 degrees, with no objective evidence of painful motion, and no further limitation upon repetition.  There was also objective evidence of 1+ anterior instability using Lachman's test, and 3+ medial-lateral instability using valgus/varus pressure.  There was no history or current evidence of meniscal condition or surgical procedure for meniscal condition.  The Board notes that, although the Veteran is status post surgery for the right knee, this was for removal of foreign body, not any meniscal or semilunar cartilage.  X-rays showed degenerative changes or arthritis.

The Veteran's lay descriptions of his right knee symptomatology are generally consistent with the medical evidence.  Considering all evidence of record, he is not entitled to a rating in excess of 10 percent for right knee arthritis under DC 5010.  Rather, the weight of the evidence shows painful motion and occasionally limited flexion and extension.  However, regardless of whether the prior rating of 30 percent is restored upon remand, the Veteran is already in receipt of a separate rating of at least 10 percent for the entire period on appeal for limited extension.  As such, he is already receiving at least the minimum compensable rating for the right knee based on painful or limited motion due to arthritis.  See 38 C.F.R. §§ 4.40, 4.45, 4.49, 4.71a, DC 5003; VAOPGCPREC 9-98; DeLuca and Mitchell.  To assign a higher rating based on arthritis under DC 5010 would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14.  Although the prior separate rating for right knee arthritis has been restored, this is due to its protected status under 38 C.F.R. § 3.957.

The evidence of record does not establish compensable limitation of flexion of the right knee.  In this regard, the Veteran has generally been noted to have flexion within normal limits, or to a noncompensable level, as in August 2010 and November 2010.  The Board notes that the March 2012 examiner measured flexion limited to 45 degrees, or to 35 degrees after repetition due to pain and other factors.  Under DC 5260, flexion limited to 45 degrees (but greater than 30 degrees) may be assigned a rating of 10 percent.  However, this is inconsistent with the other evidence of record concerning flexion.  As such, the Board finds that the March 2012 examination does not accurately reflect the Veteran's degree of flexion.  Moreover, this examiner also noted objective instability to several ligaments at that time, and the Veteran has been assigned a 30 percent rating for instability throughout the appeal.  As such, the Board finds that any limitation of flexion during the March 2012 VA examination was related to the instability, and is contemplated by that rating.  Therefore, a separate rating may not be assigned for flexion because that would constitute pyramiding.  See 38 C.F.R. § 4.14.  

The Veteran is already in receipt of the maximum schedular rating of 30 percent for severe right knee instability effective throughout the appeal.  See 38 C.F.R. § 4.71a, DC 5257.  As such, no further discussion of these provisions is necessary.

The Board notes that some of the Veteran's reported symptoms can sometimes be indicative of dislocated semilunar cartilage (or meniscus).  See 38 C.F.R. § 4.71a, DC 5258 (providing for a 20 percent rating for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint).  However, the VA examiners found no meniscal impairment but, rather, found arthritis and instability.  Accordingly, a separate or higher rating is not warranted on this basis.  

The Board notes that ratings are also available for a knee disability under DC 5256 (ankylosis), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).  See 38 C.F.R. § 4.71a.  However, there is no evidence of ankylosis, as the Veteran retained significant range of motion of both knees throughout the appeal, and no ankylosis was found.  Further, there is no evidence of impairment of the tibia or fibula, to include malunion or nonunion, or of genu recurvatum.  As such, a separate or higher rating is not warranted under these diagnostic codes.  

Although the Veteran did not specifically appeal from the rating for right knee scarring, the Board has considered whether a rating is warranted for such condition.  In this regard, the November 2010 and March 2012 VA examiners recorded that there was no pain, skin breakdown or instability, or other problems, to include functional impairment due to scarring.  The total area of the scars was also not greater than 39 square cm (6 square inches).  Although an April 2011 VA treatment record notes a well-healed vertical surgical scar over the right knee and some tenderness was near the patella, the weight of the evidence does not indicate that this was related to the scar.  Rather, the provider also noted crepitus, effusion, and relatively intact range of motion of the right knee; and the two VA examiners noted no pain or symptoms from the right knee scarring.  As such a compensable rating is not warranted for right knee scarring.  See 38 C.F.R. § 4.118, DCs 7801-7805.

In summary, the Veteran is not entitled to a schedular rating in excess of 10 percent for right knee arthritis under DC 5010, or a rating in excess of 30 percent for right knee instability.  All possibly applicable diagnostic codes have been considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings are not appropriate, as the condition of the right knee has been relatively stable throughout the appeal, and any increases in severity were not sufficient for a separate or higher rating.  See Hart, 21 Vet. App. at 509-10.  To the extent that the Veteran's pain results in additional functional loss, to include during flare-ups, such loss is contemplated under the currently assigned ratings.  See DeLuca, 8 Vet. App. at 206.  

The Board has also considered whether this case should be referred for extra-schedular consideration.  An extra-schedular rating may be assigned under 38 C.F.R. § 3.321(b)(1) if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

In this case, as discussed above, the Veteran has generally complained of right knee pain, painful and limited motion, swelling, locking, and instability, requiring the use of a cane for ambulating.  These manifestations are fully contemplated by the applicable diagnostic codes.  Therefore, the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Moreover, there is no marked interference with employment, or any hospitalization due to the right knee.  The disability was noted to interfere with the Veteran's employment of substitute teaching, but he did not indicate any lost time as a result.  Further, the percentage ratings are generally considered adequate to compensate for considerable loss of working time proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  As such, this interference is contemplated by the currently assigned ratings.  Further, referral for consideration of an extra-schedular rating under § 3.321(b)(1) is not warranted.  See Thun, 22 Vet. App. at 115-16.  

A claim for a TDIU is being remanded for further development and adjudication.  See Rice, 22 Vet. App. at 453-54.  No further discussion is appropriate at this time.

In conclusion, the preponderance of the evidence is against a rating in excess of 10 percent for right knee arthritis under DC 5010, or a rating in excess of 30 percent for right knee instability.  As such, the benefit of the doubt doctrine does not apply and the Veteran's claims must be denied.  38 C.F.R. § 4.3.


ORDER

Discontinuance of the separate 10 percent rating for right knee arthritis effective as of March 1, 2011, was improper, and restoration of the prior rating is granted.

A rating in excess of 10 percent for right knee arthritis is denied. 

A rating in excess of 30 percent for right knee instability is denied.


REMAND

As discussed above, a valid notice of disagreement was received as to the issue of whether the reduction of the rating for such disability from 30 percent to 10 percent effective as of March 29, 2012, was proper.  A statement of the case (SOC) has not yet been issued as to the propriety of the reduction, as opposed to the rating itself.  Accordingly, the Board has no discretion, and the case must be remanded for this purpose.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  The RO should consider of all evidence of record and all relevant law as to reductions in ratings, to include 38 C.F.R. §§ 3.105(e) and 3.344.  This issue will be returned to the Board for further consideration only if the Veteran files a timely substantive appeal after issuance of the SOC.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

The Veteran also appealed from the rating assigned for limited extension of the right knee, which was 30 percent at the time of the notice of disagreement.  This issue is inextricably intertwined with the question the propriety of the reduction in such rating to 10 percent effective as of March 29, 2012.  As such, these issues should be addressed together upon remand.  

Additionally, the issue of entitlement to a TDIU has been raised, as the Veteran stopped working during the course of the appeal, and he has asserted that this was due to his right knee.  See Rice, 22 Vet. App. at 453-54.  In particular, during the November 2010 VA examination, he reported being semi-retired, with prior work at the post office for 31 years, as well as teaching for 30 years and now working as a substitute.  During the March 2012 examination, the Veteran reported that he had stopped substitute teaching due to knee pain and difficulty going between classes with a cane and slower movements.  He also reported being unable to stand for more than 15 minutes or walk more than 100 yards without right knee pain or locking up, which affects substitute teaching.  The Veteran is over 75 years old.  

Briefly, a total disability evaluation may be assigned when the schedular evaluation is less than 100 percent where a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, certain percentage thresholds must be met; however, if these thresholds are not met but the evidence shows unemployability due to service-connected disability, then extra-schedular consideration is available.  38 C.F.R. §§ 3.340, 3.341, 4.16(a)&(b).  In determining unemployability for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  

Both of the VA examiners indicated that there was moderate functional impairment due to the right knee.  However, there is no opinion as to the specific effect on the Veteran's employability, other than repeating the Veteran's descriptions of functional impairment.  As such, all appropriate notice and assistance as to the TDIU claim should be provided upon remand, and this issue should be adjudicated.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Provide the Veteran with a statement of the case on the issue of a higher rating for limited extension of the right knee, to include whether the reduction of the rating for such disability from 30 percent to 10 percent effective as of March 29, 2012, was proper.  All evidence and all relevant laws should be considered, to include 38 C.F.R. §§ 3.105(e) and 3.344.  

2.  The Veteran should be advised that a substantive appeal has not been received concerning the issue of the propriety of the reduction in rating for limited extension of the right knee, and the requirements for a valid and timely substantive appeal.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  Thereafter, if a timely substantive appeal is filed and subject to current appellate procedures, this issue should be returned to the Board for further appellate consideration, if appropriate.  See Smallwood, 10 Vet. App. at 97.  In contrast, note that the issue of a higher rating for limited extension of the right knee remains on appeal.

3.  Provide the Veteran with VCAA-compliant notice as to the inferred claim for a TDIU, and allow an appropriate time for response.

4.  Thereafter, forward the entire claims file, and a copy of this remand, to the March 2012 VA examiner for an opinion as to the Veteran's employability.  The examiner should note a review of the claims file in the report.  If the prior examiner is not available, the Veteran should be scheduled for another VA examination for an opinion as to his TDIU claim, with review of the entire claims file.  

The examiner should offer an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation solely as a result of the right knee disabilities, alone or together with other service-connected disabilities.  Such opinion should reflect consideration of the Veteran's level of education, special training, and previous work experience, but not the effects of age or any nonservice-connected conditions.  A complete rationale (explanation) should be provided.

5.  After completing any further development as may be indicated by any response received upon remand, adjudicate the inferred claim for a TDIU, based on all lay and medical evidence of record.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of the examination(s) requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2011), failure to cooperate by attending the requested VA examination(s) may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


